        Case 1:20-cv-03702-JPB Document 31 Filed 10/09/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

RICHARD LEE BROWN
Plaintiff
v.
ALEX AZAR,                             CIVIL ACTION NO.
IN HIS OFFICIAL CAPACITY AS            20-cv-03702-JPB
SECRETARY U.S. DEPARTMENT
OF HEALTH AND HUMAN
SERVICES
              and
U.S. DEPARTMENT OF HEALTH
AND HUMAN SERVICES
                 and
NINA B. WITKOFSKY,
IN HER OFFICIAL CAPACITY AS
ACTING CHIEF OF STAFF U.S.
CENTERS FOR DISEASE
Defendants

  MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE OF THE
  AMERICAN ACADEMY OF PEDIATRICS; AMERICAN MEDICAL
   ASSOCIATION; CHILDREN’S HEALTHWATCH; THE GEORGE
  CONSORTIUM; GEORGIA CHAPTER, AMERICAN ACADEMY OF
PEDITRICS; GLMA: HEALTH PROFESSIONALS ADVANCING LGBTQ
   EQUALITY; NATIONAL HISPANIC MEDICAL ASSOCIATION;
     NATIONAL MEDICAL ASSOCIATION; NORTH CAROLINA
   PEDIATRIC SOCIETY, STATE CHAPTER OF THE AMERICAN
ACADEMY OF PEDIATRICS; PUBLIC HEALTH LAW WATCH; SOUTH
  CAROLINA CHAPTER, AMERICAN ACADEMY OF PEDIATRICS;
    SOUTHERN POVERTY LAW CENTER; VIRGINIA CHAPTER,
   AMERICAN ACADEMY OF PEDIATRICS; EMILY A. BENFER;
  MATTHEW DESMOND; GREGG GONSALVES; DANYA A. KEENE;
 KATHRYN M. LEIFHEIT; MICHAEL Z. LEVY; SABRIYA A. LINTON;
         Case 1:20-cv-03702-JPB Document 31 Filed 10/09/20 Page 2 of 4




CRAIG E. POLLACK; JULIA RAIFMAN; GABRIEL L. SCHWARTZ; and
      DAVID VLAHOV IN SUPPORT OF THE DEFENDANTS.

      Amici Curiae respectfully move for leave to file an amicus brief in support

of Defendants. All parties to this litigation have consented to the filing of this

amicus brief. No party’s counsel authored any part of the brief, nor have any party

or their counsel contributed money intended to fund the preparation or submission

of the brief. No person other than Amici, their members, and their counsel

contributed any money intended to fund the preparation or submission of the brief.

As grounds for this filing, Amici state as follows:

1.    The twenty-four amici include: national associations and organizations that

represent physicians, pediatricians, and medical professionals and strive to advance

the health of children, adolescents, adults, and disadvantaged and minority

populations; and individual amici who are sociologists, epidemiologists, and public

health, law, nursing, and medical school faculty. They are the nation’s foremost

authorities on eviction, housing, and health.

2.    Amici have a strong interest in participating in this case because, based on

their extensive research and work in this area, all amici recognize that housing is

critical to protecting public health and ensuring health equity during the COVID-

19 pandemic. The Centers for Disease Control and Prevention order at the center

of this case is supported by their research and directly affects the health of

populations amici serve.
                                           2
        Case 1:20-cv-03702-JPB Document 31 Filed 10/09/20 Page 3 of 4




3.    Further, Amici offer the Court a broader perspective on the public health and

sociological impact that invalidating or preliminarily enjoining the CDC Order

would have on vulnerable low-income families, especially Black, Latinx, and

Indigenous families.

4.    Amici have received the consent of all parties to file this brief.

      Accordingly, amici respectfully request that this Court grant leave to file the

accompanying amici curiae brief for consideration.



 Dated: October 9, 2020                       Respectfully submitted,

                                              /s/ Wingo F. Smith
                                              Wingo F. Smith,
                                              Georgia Bar No. 147896
 SOUTHERN POVERTY LAW CENTER                  wingo.smith@splcenter.org
 150 E. Ponce de Leon Ave.
 Suite 340
 Decatur, GA 30030
 (404) 783-1777




                                          3
         Case 1:20-cv-03702-JPB Document 31 Filed 10/09/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that on October 9, 2020, I electronically filed the above

document with the Clerk of Court using CM/ECF which will send electronic

notification of such filing to all registered counsel.

                                          /s/ Wingo F. Smith
                                          Wingo F. Smith
                                          Georgia Bar No. 147896
                                          wingo.smith@splcenter.org
                                          SOUTHERN POVERTY LAW CENTER



              CERTIFICATE OF COMPLIANCE WITH LR 5.1

      I hereby certify that the foregoing document is written in 14 point Times

New Roman font in accordance with Local Rule 5.1.

                                          /s/ Wingo F. Smith
                                          Wingo F. Smith
                                          Georgia Bar No. 147896
                                          wingo.smith@splcenter.org
                                          SOUTHERN POVERTY LAW CENTER




                                           4
